UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-6336


JACK E. LEWIS, JR.,

                     Plaintiff - Appellant,

              v.

FEDERAL COMMUNICATION COMMISSION,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Robert Stewart Ballou, Magistrate Judge. (7:18-cv-00113-MFU-RSB)


Submitted: June 21, 2018                                          Decided: June 26, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jack E. Lewis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jack E. Lewis, Jr., seeks to appeal the district court’s order denying his motion for

appointment of counsel. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). The order Lewis seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. Accordingly, we deny the motion for appointment of

counsel and dismiss the appeal for lack of jurisdiction. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2